Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 9, line 1:  Delete “8” after “claim” and insert ---1---,
Claim 10, line 1:  Delete “8” after “claim” and insert ---1---, and
Claim 15, line 1:  Delete “14” after “claim” and insert ---11---.


Reasons for Allowance
Claims 1, 5, 11 and 17 are amended, claims 8, 14 and 20 are canceled, claims 21-23 are added, and claims 1-7, 9-13, 15-19 and 21-23 are pending.

Pending claims 1-7, 9-13, 15-19 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Bui et al. (US 2006/0210772 A1), Igura (US 2011/0241376 A1) and Blum et al. (US 7,001,643 B1) teaches a window assembly {a tailgate of a vehicle adhered with an adhesive to a housing} comprising a transparent panel {meets the claimed translucent component} and an opaque frame portion {meets the claimed non-transparent component}.  The combination of the prior arts teaches the window assembly is formed by an injection molding, and after the injection molding, aesthetic defects are formed in the area of the juncture of the transparent panel and the opaque frame portion.  The combination of the prior arts further teaches an image/pattern {meets the claimed halftone pattern}, illustrated as a fade-out border, is used to mask and hide these imperfections around the juncture of the transparent panel and the opaque frame portion, and to provide an aesthetically pleasing transition from the transparent nature of the panel to the opaqueness of the frame portion.  Since the transparent panel is transparent, it is interpreted that the printed image/pattern can be seen thru the transparent panel.  The combination of the prior art also teaches applying or adding a color- and/or effect-producing lacquer.  However, Bui, Igura and Blum either singly or as a combination do not teach or suggest: (1) the transparent panel is fused to the color- and/or effect-producing lacquer as recited in claims 1 and 11; and (2) the opaque frame portion is fused to the transparent panel as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
May 20, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785